Hall, J.
1. The verdict is supported by the evidence.
(a.) One of the parties to a contract cannot rescind it without the ■consent of the other, except for the non-performance of his covenants. •Code §2860.
2. If it be true that the court omitted to give in charge an appropriate and pertinent principle of law, the party complaining should have called his attention to the omission and then, if he refused to give it, there would have been ground for alleging error. But such an omission does not appear to have beeen made.
3. There is no error specially alleged in the charges except in ¡the fourth and fifth grounds of the motion, and they are unobjectionable. "
Judgment affirmed.